Title: From Benjamin Franklin to Elizabeth Hubbart Partridge, 13 January 1772: fragment
From: Franklin, Benjamin
To: Partridge, Elizabeth Hubbart


Dear Betsey
London, Jany. 13, 1772
I received your angry-a-little Letter by Mr. Marchant, written to me “tho’ I had suffered a preceding one to remain two Years unanswered.” If I did so, which I doubt, I was exceedingly to blame, and must desire you to excuse me in consideration of the many I have to write and the little time I have for Writing. I am sure I shall be the greatest Loser by a Failure of our Correspondence, since [torn] no Letters I receive afford me more Pleasure [remainder missing.]
Mrs Partridge
